Case 1:20-cv-00429-GZS Document 8 Filed 03/02/21 Page 1 of 1               PageID #: 29




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 ARES JOSEPH RATTRAY,                       )
                                            )
                       Plaintiff,           )
         v.                                 )      No. 1:20-cv-00429-GZS
                                            )
 ALLISON WILLETTE, et al.,                  )
                                            )
                       Defendants           )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

 (ECF No. 7) filed February 4, 2021, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is

 DISMISSED WITHOUT PREJUDICE to Plaintiff’s ability to assert a negligence claim

 in state court.

                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

 Dated this 2nd day of March, 2021.
